IN THE SUPREME COURT OF THE STATE OF KANSAS

                                        No. 120,875

                           In the Matter of KEVIN P. SHEPHERD,
                                         Petitioner.

                             ORDER OF REINSTATEMENT


       On September 27, 2019, this court suspended Kevin P. Shepherd's license to
practice law in Kansas for a period of two years. The court granted him permission to
apply for reinstatement after one year. The court further ordered that Shepherd undergo a
reinstatement hearing prior to its consideration of any petition for reinstatement. See In re
Shepherd, 310 Kan. 739, 755, 448 P.3d 1049 (2019); see also Supreme Court Rule 232
(2021 Kan. S. Ct. R. 287) (formerly Rule 219) (procedure for reinstatement after
suspension).


       On September 29, 2020, Shepherd filed a petition for reinstatement. On November
24, 2020, a hearing panel of the Kansas Board for Discipline of Attorneys conducted a
hearing on Shepherd's petition for reinstatement. On February 4, 2021, this court received
the hearing panel's Reinstatement Final Hearing Report, recommending that Shepherd's
petition for reinstatement be granted, subject to three years' supervised probation.


       The court, after carefully considering the record, accepts the findings and
recommendations of the hearing panel and grants Shepherd's petition for reinstatement of
his license to practice law in Kansas, subject to three years' supervised probation under
the conditions detailed in the final hearing report.


       IT IS THEREFORE ORDERED that the remainder of the two-year period of
suspension of Shepherd's law license is immediately stayed, his license to practice law in
Kansas is reinstated, and he is placed on three years' supervised probation. During

                                              1
Shepherd's probationary period he must comply with the probation terms set forth in the
hearing panel's final report.


       Shepherd's probation will continue until he is specifically discharged by this court.
See Supreme Court Rule 227(g), (h) (2021 Kan. S. Ct. R. 277) (formerly Rule 211[g][7])
(procedure for discharge upon successful completion of probation).


       IT IS FURTHER ORDERED that the reinstatement of Shepherd's license as set forth
above is conditioned upon his compliance with the annual continuing legal education
requirements and upon his payment of all attorney registration and continuing legal
education fees. See Supreme Court Rule 206 (2021 Kan. S. Ct. R. 251) (formerly Rule
208); Supreme Court Rule 808 (2021 Kan. S. Ct. R. 613); Supreme Court Rule 811(b)
(2021 Kan. S. Ct. R. 615).


       Upon receipt of proof of Shepherd's completion of these conditions, the Office of
Judicial Administration is directed to enter his name on the roster of attorneys actively
engaged in the practice of law in Kansas.


       IT IS FURTHER ORDERED this order be published in the official Kansas Reports and
that the costs herein be assessed to Shepherd.


       Dated this 4th day of March 2021.



       ROSEN, J., not participating.




                                             2